 

Case 17-34230 Document 256-5 Filed in TXSB on 11/05/18 Page 1 of 4

LI
25 Schilling Road
Hunt Valley, l\/lD 21031
Tel: (443) 506-9158
Email: tfore@soradevelopment.com

 

STRICTLY PRlVATE AND CONFIDENTIAL VIA EMAIL
September 30, 2018

David Waller

President & Sole Shareholder
Waller Marine, lnc.

14420 W. Sylvantield Drive
Houston, Texas 770l4

VIA: Email

Dear David,

We continue to be impressed by Waller Marine, [nc. ’s positioning in the market and its growth prospects in the
floating power plant and liquidified natural gas (LNG) markets As such, we are enthusiastic about partnering with
management to restructure and grow a company with strong strategic positioning in its industries We believe that
our team for this opportunity, which includes leading infrastructure and energy executives, can add significant value
in expanding Waller Marine, Inc. 's operations

Tiderock Development, LLC (“Tiderock”) and its investors or its assignee are pleased to submit this non-binding
Letter of lntent (the “Letter of lntent ” or “Lg”) to acquire (i) forty-nine percent (49%) of the capital stock (the
“Shares”) of Waller l\/Iarine, Inc. (“Waller” or the “Company”) from its Principal Shareholder (“Owner”). This 1401 is
based upon confidential information related to the Company’s current operations and financial performance provided
to us by the Owner and his advisor, together with initial responses to due diligence questions by the Owner and
due diligence conducted by Tiderock through the date of this Letter of Intent. Waller is currently operating under
the protection of Chapter l l, case # l7-3423O in the United States Bankruptcy Court for the Sourth District of Texas

(the Court)

 

 

This proposal is subject to the completion of a due dilligence review of Waller satisfactory solely to Tiderock, the
negotiation of a stock purchase agreement (the Purchase Agreement) with terms and conditions satisfactory to Waller
and Tiderock, and the submission of a plan of reorganization (the Plan). We would request that you request a time
frame of not to exceed 60 daysfrom the bankruptcy judge enabling Tiderock sufficient time to complete the due
diligence process, complete negotiation of the Purchase Agreement and to create and submit the Plan to the Court for
its review. This LOl does not contain all matters upon which agreement must be reached in order for the acquisition
to be consummated and creates no binding rights or obligations other than as listed in sections 5, 7, and 8 of this LOI.

The principal terms and conditions of our LOl are as follows:

l. Purchase Price: Based on our review of the information to date, Tiderock is pleased to develop a purchase price
to cover all the necessary funds to the bankruptcy court to exit Chapter l l (the “Purchase Price”) for the 49%
of the Owner’s Shares. The Purchase Price‘is based upon the following key assumptions:

g Payment in full to Secured creditors of approximately - $l l,OOO.
bi Administrative costs, legal and other of approximately - $305,000.~ ?T

 

Case 17-34230 Document 256-5 Filed in TXSB on 11/05/18 Page 2 of 4

[TVP€ teth [Type text]

_c_. Unsecured creditors: amount to be determined upon review ~ subject to compromise

2. Due Diligence and Timing: Tiderock has already committed key resources to the completion of a proposed
transaction with the Owner - this includes engaging key industry experts to review the Company and the market
viability and Riemer and Braunstein, Tiderock’s bankruptcy counsel; Williain Gardner, Senior
Turnaround/Restructuring executive. (Appendix A) Tiderock is prepared to commit additional resources
necessary to complete due diligence and execute a definitive Purchase Agreement on an expedited basis of not
more than sixty §60) days. Key due diligence items include a review of contracts and supply agreements, third
party customer checks, a detailed financial, accounting and tax review, and confirmatory legal, insurance, l-lR
and environmental due diligence

ln addition, Tiderock must further evaluate and finalize a plan for each of the following outstanding Waller
matters:

l) Settlement of the Diversity l\/Iax Lawsuit;

2) Finalization of the purchase or right to purchase the Gelman Judgment from Sampson Energy; and

3) Finalization of the refinancing of the mortgage secured by a building located at 14420 W. Sylvanfield Drive,
Houston, Texas 77014, owned by David Brice &1rene Joyce Waller Revocable Living Trust

3_. Closing Date: Tiderock expects to complete its due diligence investigation and negotiate a mutually
satisfactory Purchase Agreement within sixty (60) days of the execution of this LOI..

4. Considerations and Approvals: All necessary government and regulatory approvals shall be obtained prior to
Tiderock entering into a binding Purchase Agreement with the Company. Based on the level of due diligence
performed thus far, we believe there are no third party approvals needed in order to deploy our capital and we
do not anticipate that any financing would require time consuming approval processes such as shareholder

votes.

5. Exclusivity: The exclusivity period will be thirty (30) days from the execution and approval of the Purchase
Agreement (the Exclusivity Period). During the Exclusivity Period, (i) neither the Company, the Owner nor any
representatives will, directly or indirectly, throuin any representative or otherwise, solicit or entertain offers
from, negotiate with or in any manner encourage, discuss, accept, or consider any proposal of any other person
relating to the acquisition of any membership interest or other ownership interest of the Company or any of
its subsidiaries, or any of their assets or businesses, in whole or in part, whether directly or indirectly, through
purchase, merger, consolidation, or otherwise; and (ii) the Company, as the case may be, will immediately
notify Tiderock in writing, of any contact (whether by telephone, personal conversation, fax, e-mail or
otherwise) between the Company, the Owner or their respective representatives and any other person regarding
any offer or proposal of the nature specified in subparagraph (i) of this Paragraph.

6. Letter of lntent: lt is understood and agreed that this LOI does not contain all matters upon which agreement
must be reached in order for the proposed acquisition to be consummated and creates no binding rights or
obligations in favor of either party. lt is further understood that, unless and until a definitive agreement is
entered into between the parties with respect to the proposed acquisition, no party will be under any legal
obligation of any kind whatsoever by virtue of this 1401 or any oral expression other than as listed in sections
5, 7, and 8 of this LOI.

7. Confidentiality: This LOI, its terms and the existence and content of any discussions relating to any proposal
or any transaction between the respective parties are confidential, provided that the Company and the Owner
shall be permitted to share this letter and disclose the terms and the existence and content of any
discussion relating to the LOI with directors, officers, employees, agents, counsel,advisors, the Court and

other parties as maybe directed by the Court.

8. Expenses: Each party to this LOl shall be responsible for its own fees and expenses incurred in connection
with the preparation and negotiation of this transaction and the documents related thereto, including the fees

z @»K~

 

 

Case 17-34230 Document 256-5 Filed in TXSB on 11/05/18 Page 3 of 4

[Type text] [Type text]
and disbursements of its respective counsel, advisors, finders, investment bankers, accountants or other
experts.

9. Governing Law: This LOl will be governed by and construed in accordance with the internal laws of the
Delaware.

lO. Contact lnformation: Please contact me at (443) 506-9158 for purpose of this LOI and future
communications

Our investment philosophy is predicated on developing partnerships with management We also strive to identify
and acquire businesses that offer differentiated and defensible products and services, demonstrate attractive growth
characteristics supported by sustainable industry fundamentals, generate attractive returns on capital deployed, and
are led by management teams with clear, executable visions for their business. We believe that Waller has
these characteristics Accordingly, we are enthusiastic about discussing how we can partner with the Owner and
the management team to create a world-class company and drive value creation.

We believe our strategic relationships with other operators in the infrastructure and energy sectors uniquely
qualify us as partners to grow the Company. We are excited about our ability to be additive to the Company and
build out its operations In closing, Tiderock hopes this proposal effectively communicates both its seriousness
and level of interest in moving forward with this transaction.

Very truly youi‘s,

_%Za%

Thomas Fore
l\/Ianaging l\/Iember l
Tiderock Development

Agreed and Accepted to this § d day of September 2018

  
    

WALLER lVlA NE,

By: §§

Name: David V\{‘aller v
Title: Presiden and Sole Shareholder

l

CC: William Gardner, Hank Torbert, Alan Braunstein, Esq. and Chris Adams, Esq.

 

Case 17-34230 Document 256-5 Filed in TXSB on 11/05/18 Page 4 of 4

[Type text] [Type text]

APPENDIX A:

Tiderock has engaged the following to support the proposed Waller Marine transaction:

Senior Turnaround / Restructuring Executive: William Gardner

With over 30 years of restructuring experience, l\/lr. Gardner is a Senior Level Executive demonstrating success in
leadership, managing relationships customer service, goal achievement, operational proficiency and integrity. 1 am
accustomed to and effective in high-profile executive roles, making high-stakes decisions

l\/lr. Gardner has acted as a Financial Advisor/l\/lanagement consultant and Turnaround consultant in capacities i.e.
CEO, CFO, Court Appointed Trustee, et al primarily for GE Capital debt customers for various divisions who were in
default, i.e. GE Bank Loan Group, GE Equity, Bank of America, Wells Fargo/Wachovia and other large cap financial
institutions His key industries have included: energy, infrastructure, manufacturing, retail, real estate, services
hospitality, transportation, media & entertainment, auctioneering, and aerospace [military and commercial].

Bankruptcy Counsel: Alan Braunstein - Riemer & Braunstein

ln his practice, Alan concentrates on bankruptcy and insolvency proceedings l-le was appointed by the United States
Trustee’s Office and the United States Bankruptcy Court as a Chapter ll Bankruptcy Trustee and a Chapter ll
Bankruptcy Examiner. In addition, he was named a Federal Court Receiver by the U.S. F ederal District Court, on the
recommendation of the Securities and Exchange Commission.

Alan has represented numerous trustees throughout New England. I-Ie routinely represents debtors, creditors’
committees landlords, unsecured creditors, and secured lenders in bankruptcy cases of publicly and privately held
corporations throughout the Northeast and other states

@T

